Case 1:20-cv-03702-AT Document 35 Filed 08/04/20 Page 1 of 1

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
JOSEPH MAZZETL, individually and on behalf of DOC #:
the Fee-Split Class DATE FILED: 8/4/2020 __

Plaintiff,

-against- 20 Civ. 3702 (AT)

THE MONEY STORE, TMS MORTGAGE, INC. ORDER
and HOMEQ SERVICING, INC., WELLS FARGO
BANK N.A.,

Defendants.

 

 

ANALISA TORRES, District Judge:
The initial pretrial conference scheduled for August 4, 2020, is ADJOURNED sine die.
SO ORDERED.

Dated: August 4, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
